Exhibit 10.3

 

FIRST AMENDMENT OFTHE

STEPAN COMPANY SUPPLEMENTAL PROFIT SHARING PLAN

(As Amended and Restated Effective January 1, 1994)

 

WHEREAS, Stepan Company (the “Company”) has established and maintains the Stepan
Company Supplemental Profit Sharing Plan, as amended and restated effective
January 1, 1994, (the “Plan”); and

 

WHEREAS, the Company also maintains the Stepan Company Profit Sharing Plan and
the Stepan Company Income Savings Plan (the “Qualified Plans”); and

 

WHEREAS, the Company reserved the right to amend the Plan in Section 6.l(a) by
action of the Board of Directors; and

 

WHEREAS, the Company now desires to amend the Plan in conjunction with similar
amendments made to the Qualified Plans; and

 

WHEREAS, the Company has delegated such authority to the undersigned officer of
the Company;

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan is amended in the following
particulars as of the dates set forth herein:

 

1.Effective January 1, 2006, Section 1.1 of the Plan is hereby amended by adding
the following sentence thereto:

 

“As used in this Plan, the term ‘Company’ means Stepan Company.”

 

2.Effective July 1, 2006, the following sentence is added to Section 2.1(a) of
the

Plan:

 

“Effective July 1, 2006, a Member’s Account will be divided into two
sub-accounts, Sub­ Account A and Sub-Account B. Sub-Account A will consist of
such Member’s Account balance at June 30, 2006 together with credits by the
Company under Section 4.1 attributable to Company contributions to the Stepan
Corporation Profit Sharing Plan, and earnings (pursuant to Section 4.3) on such
credits. Sub-Account B will consist of credits by the Company under Section 4.1
attributable to Company contributions to the Stepan Corporation Income Savings
Plan, and earnings (pursuant to Section 4.3) on such credits.”

 

3.Effective July 1, 2006, the following sentence is added to Section 2.l(o) of
the

Plan:

 

“Effective July 1, 2006, ‘Qualified Plan’ will also mean the Stepan Company
Income Savings Plan, as amended from time to time.”

1

--------------------------------------------------------------------------------

 

4.Effective January 1, 2006, Section 3.1 of the Plan is amended by substituting
“a Company officer or a departmental vice president” for “a Company officer, a
departmental vice president” therein.

 

5.Effective July 1, 2006, the following sentences are added to Section 4.1 of
the Plan:

 

“Effective July 1, 2006:

 

 

(1)

For purposes of (a) above, ‘employer contributions’ will not include any salary
reduction contributions by such Member to the Qualified Plan pursuant to Section
401(k)(2)(A) of the Code; and

 

 

(2)

For purposes of (b) above, amounts actually credited to such Member’s account
under the Qualified Plan will not include any such salary reduction
contributions.

 

The term ‘account’ for purposes of this Section 4.1 will mean all of a Member’s
accounts under the Qualified Plan in the aggregate, excluding any account
attributable to such Member’s salary reduction contributions to the Qualified
Plan pursuant to Section 401(k)(2)(A) of the Code.”

 

6.Effective July 1, 2006, the following sentences are added to Section 4.2 of
the Plan:

 

“Effective July 1, 2006, notwithstanding the preceding sentence, each Member
will be vested in his Sub-Account A at the same time as he was or is vested in
his account under the Stepan Company Profit Sharing Plan and will be immediately
vested in his Sub-Account B.”

 

7.Effective July 1, 2006, the following sentence is added to Section 4.3 of the
Plan following the first sentence thereof:

 

“Notwithstanding the preceding sentence, if and when the Company makes a
contribution to the Stepan Company Income Savings Plan on behalf of a person who
is also a Participant in this Plan (other than a salary reduction contribution
on behalf of such person pursuant to Section 401(k) of the Code), as to such
Participant the term ‘Company contributions under the Qualified Plan’ will mean
contributions by the Company to the Stepan Company Income Savings Plan (other
than salary reduction contributions pursuant to Section 401(k)(2)(A) of the
Code).”

 

8.Effective July 1, 2006, Section 4.4 of the Plan is hereby deleted and the
following is substituted in its place:

 

“4.4Form and Timing of Benefit Payments

 

2

--------------------------------------------------------------------------------

Benefit payments under this Article IV attributable to (i) his Sub-Account A (if
vested) and (ii) his Sub-Account B will be payable in a lump sum at the time a
Member terminates his employment; provided, however, that:

 

 

(a)

The Committee will have the authority, in its sole discretion, to accelerate the
payment of such benefit payments upon a Change in Control; and

 

 

(b)

A member may request that the Committee permit distribution in a form other than
a lump sum, and the Committee, in its sole discretion, will determine whether to
allow such alternate form of distribution and the terms under which such
alternate form of distribution may be paid.”

 

 

IN WITNESS WHEREOF, the duly authorized officer of the Company has executed this
First Amendment of the Plan on behalf of the Company and has caused its
corporate seal to be affixed this 14th day of February, 2006.

 

 

STEPAN COMPANY

 

 

By /s/ F. Quinn Stepan

Title Chairman

 

 

ATTEST:

 

 

By /s/ Janet A. Catlett

Compensation & Benefits Manager

 

3